Chapman, J.
Caleb King, from whom the plaintiff purchased his interest in the schooner, was originally liable for his share of the outfits; and it was charged to him on the books of the owners, kept by then agents. But the agents balanced the account, by charging it over to the firm"of L. Meigs & Co., of which King was a member, and crediting King with the amount. The firm of L. Meigs & Co. credited it to the account of the vessel, and charged it on their books to King. By these transfers, made by consent of parties and in good faith, th original debt against King was discharged, and the lien on hi share of the ship, by which the debt was secured, was discharged also. He was thus enabled to sell to the plaintiff free from the incumbrance; and the plaintiff is entitled to his share of the proceeds. Judgment for the plaintiff affirmed.